Per Curiam.
Appellant brought this action in the superior court of Spokane county to recover the sum of $500 deposited with the respondent.
Prom the record it appears that- a criminal charge was pending in the courts of British Columbia against this appellant for the alleged seduction of one Amanda Povolo. That for the purpose of nullifying and setting at naught said criminal proceedings this appellant connived and bargained with the said Amanda Povolo to that end, and induced her to accompany him to Spokane, where he made the deposit of the sum named with respondent, “to he paid to Amanda Povolo in the event and when the cause *294against Alfred Johnson for seduction of said Amanda Povolo is dismissed and said Johnson fully discharged, and exonerated from any charge against him by reason of the aforesaid” criminal charge. That subsequently appellant was released from said criminal charge. He thereupon made demand on the respondent for the return to him of such deposit, and upon refusal of respondent to comply instituted this action.
The object of such deposit was to defeat a regular proceeding in a court of justice, and is, therefore, void, as against public policy. Courts will not lend their aid to enforce such contracts (Standard Furniture Co. v. Van Alstine, 22 Wash. 670, 62 Pac. 145, 51 L. R. A. 889, 79 Am. St. Rep. 960), nor to assist a party to rescind such a contract after he has received its benefits.
The judgment is affirmed.